Mr. Justice Holdom delivered the opinion of the court. 2. Automobiles and gabages, § 6*—when refusal of cross-examination of witness on question of damage to automobile erroneous. Where trial court refused to allow questions to be put to witness of plaintiff testifying as to the amount of damage done his automobile by defendant’s automobile in a suit for damages, such questions having reference to the amount of damage caused plaintiff’s car in a prior collision with a horse-drawn truck, and where such witness did not see plaintiff’s car until after both collisions, and his estimate of damages did not take into consideration the former collision, such refusal held to be error. 3. Automobiles and gabages, § 6*—when refusal of cross-examination of loitness for plaintiff as to prior collision erroneous. Where plaintiff in an action for damages for injury to his automobile as a result of a collision with another automobile was allowed to prove by a witness that a police officer had stated to him that plaintiff was without fault in the collision on account of which suit is brought, and where the court refused to allow counsel for defendant to ask this officer whether plaintiff had not admitted to him that his car had a few minutes prior to the collision with defendant’s car been in collision with a horse-drawn truck, and that as a result of such collision his car had been damaged, held that such refusal was error. 4. Automobiles and gabages, § 6*—when evidence inadmissible as being hearsay. Where the son of plaintiff was permitted to testify that a police officer had stated to him that his father was without fault in the collision with defendant’s automobile on account of which suit was brought, such testimony was clearly hearsay.